Exhibit 10.12
SPDR SUBLICENSE AGREEMENT
          This Sublicense Agreement (this “Agreement”), entered into as of
May 20, 2008 (the “Effective Date”), is made by and among STATE STREET
CORPORATION, a Massachusetts domestic corporation, and STATE STREET GLOBAL
MARKETS, LLC, a Delaware limited liability company and an affiliate of State
Street Corporation (together, “State Street”), on the one hand, and WORLD GOLD
COUNCIL, a not-for-profit association organized under Swiss law, and WORLD GOLD
TRUST SERVICES, LLC, a Delaware corporation and wholly-owned subsidiary of World
Gold Council (together, “WGT”), on the other, as well as STANDARD & POORS, a
division of The McGraw-Hill Companies, Inc., a New York corporation, having an
office at 55 Water Street, New York, New York 10041 (“S&P”) with respect to
specific matters set forth herein.
          WHEREAS, the streetTRACKS® Gold Trust, to be known as the SPDR® Gold
Trust (the “Trust”), was established pursuant to the Trust Agreement entered
into by and between WGT and The Bank of New York (“BONY”) dated as of
November 14, 2004 (the “Trust Agreement”), pursuant to which the Trust issues
shares (the “Shares”) which represent units of fractional undivided beneficial
interest in and ownership of the Trust upon the deposit of gold bullion by
Authorized Participants (as defined in the Trust Agreement) with HSBC Bank USA,
as custodian of the Trust;
          WHEREAS, State Street and WGT entered into a Marketing Agent Agreement
dated as November 14, 2004 (the “Marketing Agent Agreement”) whereby WGT
designated State Street as the exclusive marketing agent of the Trust;
          WHEREAS, State Street Global Advisors, a division of State Street Bank
and Trust Company, a Massachusetts trust company with offices at One Lincoln
Street, Boston, Massachusetts 02111 (on behalf of itself and its affiliates) and
S&P entered into that certain SPDR Trademark License Agreement dated as of
November 29, 2006, as amended (the “SPDR License Agreement”);
          WHEREAS, pursuant to the SPDR License Agreement, State Street has the
right to use the “SPDR” mark (the “SPDR Mark”);
          WHEREAS, State Street desires to sublicense to WGT certain rights to
use the SPDR Mark solely for use in connection with the Trust, which rights WGT
will sublicense to State Street to perform services under the Marketing Agent
Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties (as defined below)
agree as follows:
1. DEFINITIONS.
          For the purposes of this Agreement, the following terms have the
following meanings:

 



--------------------------------------------------------------------------------



 



          (a) “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, such Person.
          (b) “Agreement” has the meaning set forth in the preamble.
          (c) “BONY” has the meaning set forth in the recitals.
          (d) “Confidential Information” has the meaning set forth in
Section 10(b).
          (e) “Control” means, with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
          (f) “Effective Date” has the meaning set forth in the preamble.
          (g) “Indemnified Party” has the meaning set forth in Section 8(b).
          (h) “Indemnifying Party” has the meaning set forth in Section 8(b).
          (i) “Informational Materials” means all prospectuses, registration
statements and any other similar informational materials (including, but not
limited to, documents required to be filed with governmental or regulatory
agencies) (collectively, “Category 1 Informational Materials”), and all
advertisements, brochures, Web sites, sales, marketing, and promotional and any
other similar informational materials (collectively, “Category 2 Informational
Materials”) relating to Shares that in any way use or refer to the SPDR Mark.
“Informational Materials” shall not include general references to the Shares in
materials that are not specifically related to the Shares and do not market,
sell or promote the Shares, including, without limitation, materials prepared
solely for internal use by WGT, its Affiliates and sublicensees, press or
analyst briefing materials and annual reports.
          (j) “License” has the meaning set forth in Section 2(a).
          (k) “Losses” has the meaning set forth in Section 8(a).
          (l) “Marketing Agent Agreement” has the meaning set forth in the
recitals.
          (m) “Naming Convention” means use of both the SPDR Mark and one of
(i) the name or (ii) the abbreviation of the name, of the Shares or the Trust,
including without limitation in the following forms “SPDR® Gold Trust” and
“SPDR® Gold Shares”.
          (n) “Party” or “Parties” means State Street, WGT and/or, where
applicable, S&P.
          (o) “Person” shall be construed broadly and shall include an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a

2



--------------------------------------------------------------------------------



 



trust, a joint venture, an unincorporated organization or another entity,
including a Governmental Entity (or any department, agency or political
subdivision thereof.
          (p) “Proceeding” has the meaning set forth in Section 8(b).
          (q) “Shares” has the meaning set forth in the recitals.
          (r) “SPDR Mark” has the meaning set forth in the recitals.
          (s) “State Street” has the meaning set forth in the Preamble.
          (t) “Trust” has the meaning set forth in the recitals.
          (u) “Trust Agreement” has the meaning set forth in the recitals.
          (v) “WGT” has the meaning set forth in the Preamble.
2. LICENSE.
          (a) Subject to the terms and conditions of this Agreement, State
Street hereby grants to WGT a worldwide (subject to Section 3(d)),
non-exclusive, nontransferable sublicense (the “License”) to use the SPDR Mark
as follows to:
               (i) use the SPDR Mark in connection with establishing,
organizing, structuring, sponsoring, and managing the Trust;
               (ii) use the SPDR Mark in connection with the issuance, sale,
exchange-trading, marketing and promotion of the Shares;
               (iii) use the SPDR Mark as part of the names of the Shares;
               (iv) use the SPDR Mark in connection with making such disclosure
about WGT, the Trust and the Shares as WGT deems necessary or desirable under
any applicable laws, rules, or regulations, or any provisions of this Agreement;
and
               (v) use the SPDR Mark in connection with the listing of the
Shares on exchanges.
          (b) WGT shall not use the SPDR Mark for any purpose other than as set
forth in Section 2(a), except as otherwise agreed to in writing by the Parties
after the Effective Date. Except for the license specifically provided herein,
this Agreement shall not transfer to WGT any further right to, or interest in,
the SPDR Mark. It is further expressly understood that this Agreement does not
convey any rights to, or interest in, any other S&P mark or any S&P index.
          (c) All use of the SPDR Mark under the Trademark License and all
goodwill associated therewith shall inure to the exclusive benefit of State
Street or its licensors. WGT shall, at State Street’s expense, fully cooperate
with and assist State Street in the prosecution or

3



--------------------------------------------------------------------------------



 



maintenance of any trademark, service mark, domain name or copyright application
and ensuing registration concerning the SPDR Mark and shall execute any
documents State Street shall reasonably request in connection therewith.
          (d) WGT’s Limited Right to Sublicense. The License granted herein
shall include the limited right of WGT to grant sublicenses to its Affiliates,
partners, joint venturers, trustees, distributors, custodians and agents,
including without limitation State Street as marketing agent (each, a
“Sublicensee”), subject to the restrictions of this Agreement, and solely in
connection with such Sublicensee’s performance of its services for WGT related
to the activities of WGT permitted hereunder. In addition, each Sublicensee must
be approved in writing in advance by State Street and shall include provisions
in all such sublicenses that: (i) are identical in substance to Sections 3, 4,
5, 6 and 7(c) herein (with the references in such sublicenses to “State Street”
& “S&P” therein to continue to signify the State Street & S&P as defined herein
with respect to Sections 3, 4 & 7(c)); (ii) require WGT to terminate such
sublicenses, without penalty, if this Agreement is terminated for any reason;
(iii) obligate WGT to give the Sublicensee notice if this Agreement is
terminated for any reason; and (iv) entitle State Street herein to give such
notice in the event that the WGT fails to do so.
          (e) ALL RIGHTS NOT SPECIFICALLY AND EXPRESSLY GRANTED TO WGT IN THIS
SECTION 2 ARE HEREBY RESERVED TO STATE STREET.
3. QUALITY CONTROL /ENFORCEMENT.
          (a) Protection of Reputation. WGT shall use its best efforts not to
use the SPDR Mark in a manner that could reasonably be expected to damage the
reputation or goodwill associated with the SPDR Mark, or do or cause to be done
any act or thing disparaging, impairing or diluting the SPDR Mark.
          (b) Review. WGT shall submit to State Street’s for its review and
approval all Informational Materials. State Street’s right of approval under
this Agreement will be restricted to any description of State Street and the use
and description of the SPDR Mark. Once Informational Materials have been
approved by State Street, subsequent Informational Materials that are updating
data need not be submitted for further review and approval by State Street
unless (i) the use of the SPDR Mark is altered in any material respect, or
(ii) the language or use of the required disclaimers or proprietary notices is
altered in any respect (material or otherwise). It is understood and agreed that
any Informational Materials provided to WGT by State Street shall be deemed
approved by State Street.
          (c) WGT Support. WGT shall promptly, at its own expense, take such
actions and execute such additional documents and instruments reasonably
requested by State Street or S &P to assist S&P with the registration,
maintenance and filings of the SPDR Mark. For the avoidance of doubt, no
registered user or similar agreements filed by WGT shall be deemed to transfer
to WGT any right, title or interest in the SPDR Mark.
          (d) Territorial Limitations. WGT shall not use the SPDR Mark in
(i) any jurisdiction where the SPDR Mark has not been registered in the relevant
classes or (ii) a

4



--------------------------------------------------------------------------------



 



jurisdiction where entry of WGT as a registered or authorized user is required,
prior to the execution of an appropriate registered user agreement or similar
agreement and the filing thereof with the appropriate governmental agency
(except where failure to do so prior to use shall nor have a material adverse
effect of the SPDR Mark); provided, however, that notwithstanding the foregoing,
upon written approval from State Street, WGT may use the SPDR Mark in certain
jurisdictions after filing of an application for registration. The jurisdictions
in which WGT currently may use the SPDR Mark are listed in Exhibit A. In the
event WGT wishes to use the SPDR Mark in jurisdictions not listed in Exhibit A,
WGT shall submit to State Street a written request for the addition of such
territory, and State Street will, at WGT’s expense, undertake commercially
reasonable efforts to permit such expansion, subject to the terms and conditions
of the SPDR License.
          (e) Maintenance and No Challenge.
               (i) WGT shall take such actions and execute such instruments as
State Street or S&P may from time to time reasonably request with regard to the
maintenance of the SPDR Mark and the registrations thereof, including, but not
limited to, the use by WGT of the following proprietary notice when referring to
the SPDR Mark in any Informational Material relating to the Shares:
“SPDR” is a trademark of The McGraw Hill Companies, Inc. and has been licensed
for use by [WGT entity].
or such similar language as may be approved in advance by State Street.
               (ii) WGT shall not at any time during the Term, nor at any time
thereafter, for as long as S&P shall own rights in the SPDR Mark, do or cause to
be done any act or thing challenging the ownership, validity or enforceability
of the SPDR Mark.
          (f) WGT Share Names. WGT shall not have the right to file applications
for registration on behalf of itself or any third party for any Shares names
that include the SPDR Mark. WGT hereby disclaims any right, title and interest
to the SPDR Mark in Shares names.
          (g) Secondary Marks.
               (i) WGT shall not create composite trademarks consisting of the
SPDR Mark in combination with any other word, phrase, symbol or device without
State Street’s and S&P’s prior written authorization. Nothing in this Section 3
shall prevent WGT from creating and using Share or Trust names in accordance
with the Naming Convention and the terms and conditions of this Agreement. WGT
hereby disclaims any right, title and interest to the SPDR Mark in any composite
marks approved by State Street and S&P in accordance with the foregoing.
               (ii) WGT agrees not to: (i) use or register in any jurisdiction
any mark that is confusingly similar to, or consisting in whole or in part of,
the SPDR Mark or (ii) register the SPDR Mark in any jurisdiction, without in
each case the express prior written consent of S&P and State Street.

5



--------------------------------------------------------------------------------



 



               (iii) If WGT creates, uses or registers any mark in contravention
of this Section 3(g), the Parties agree (without limitation of other remedies)
WGT hereby assigns all right, title, and interest in and to such mark to S&P and
all goodwill, right, title or interest that might be acquired by the use of such
mark by WGT shall inure to the sole benefit of S&P.
          (h) Infringement of the Exclusive Rights Granted to WGT and
Enforcement. Upon written notice from S&P or State Street to WGT that, in the
good faith opinion of S&P or State Street based upon the advice of its trademark
counsel, use of the SPDR Mark would result in material potential trademark
liability to a third party on the part of S&P, State Street, or WGT in a
particular jurisdiction, WGT shall, within a commercially reasonable period of
time, not to exceed ninety (90) days, cease use of the SPDR Mark in such
jurisdiction to the extent necessary to avoid such trademark liability on the
part of S&P, State Street or WGT. If WGT has questions or concerns about such
notice, senior representatives of the Parties, within ten (10) days after
receipt of such notice, shall confer in good faith and endeavor to agree on a
course of action in such jurisdiction. In the event that the Parties cannot
agree on a course of action, the Parties shall, within ten (10) days thereafter,
select a mediator from the INTA Panel of Neutrals and shall engage in mediation
in good faith for ten (10) days and endeavor to agree on a course of action in
such jurisdiction. In the event that the Parties cannot, through mediation,
agree on a course of action, WGT shall, within a commercially reasonable period
of time, not to exceed ninety (90) days from the end of such (10) day mediation
period, cease use of the SPDR Mark in such jurisdiction to the extent necessary
to avoid such trademark liability on the part of S&P, State Street or WGT.
          (i) Notification of Infringement. WGT shall promptly (a) notify State
Street of any potential or actual infringement by a third party of the SPDR Mark
of which WGT becomes aware, and (b) provide to State Street all evidence of such
infringement in WGT’s possession, custody or control. State Street shall have
the sole right, but not the obligation, to initiate any legal action at its own
expense against such infringement and to recover damages and enforce any
injunction granted as a result of any judgment in State Street’s favor. State
Street shall have sole control over any such action, including, without
limitation, the sole right to settle and compromise such action. In the event of
a dispute between State Street and any third party regarding the infringement,
validity or enforceability of the SPDR Mark, WGT agrees, at State Street’s
expense, to do all things reasonably requested by State Street to assist State
Street in connection with such dispute.
4. PROPRIETARY RIGHTS.
          (a) WGT acknowledges that the SPDR Mark is the exclusive property of
S&P, and that S&P has and retains all right, title and interest therein.
          (b) WGT admits the validity of the SPDR Mark and agrees that any and
all goodwill, right, title or interest that might be acquired by the use of the
SPDR Mark by WGT shall inure to the sole benefit of S&P. If WGT obtains any
right, title or interest in the SPDR Mark in the United States or any foreign
jurisdiction, WGT hereby assigns such right, title or interest to S&P, and shall
execute upon request any additional documents required to effectuate such
assignments.

6



--------------------------------------------------------------------------------



 



          (c) S&P reserves all rights with respect to the SPDR Mark and any and
all other property of S&P, except those rights to the SPDR Mark expressly
licensed to WGT hereunder.
5. TERM AND TERMINATION.
          (a) The term of this Agreement shall commence as of the Effective Date
and shall remain in full force and effect until the expiration or termination of
the earlier of (i) Marketing Agent Agreement or (ii) the SPDR License Agreement,
unless earlier terminated pursuant to the terms of this Agreement (the “Term”).
          (b) Either Party may terminate this Agreement by written notice to the
other Party at any time if the other Party materially breaches this Agreement
and fails to cure such breach with thirty (30) days following written notice
thereof from the non-breaching Party. Upon any termination or expiration of this
Agreement, all rights and obligations under this Agreement (including WGT’s
rights under the License granted pursuant to Section 2) will immediately
terminate; provided, however, that the provisions of Sections 1, 4, 5, 6, 7, 8,
9, 10, 11 and 12, and any other provision that survives by its express terms,
shall survive any termination or expiration of this Agreement.
          (c) On expiration or termination of this Agreement, WGT shall
immediately cease and desist from all use of the SPDR Mark, and any similar
marks, and inventions or works based on or derivative thereof; and shall
immediately deliver all products bearing or made in connection with the SPDR
Mark, including, without limitation, all inventions or works based on or
derivative thereof, to State Street at the address set forth in the notice
section below, or destroy them, at the option of State Street.
6. ACKNOWLEDGMENT OF RIGHTS.
          (a) WGT will not directly or indirectly:  (i) challenge or contest the
validity or enforceability of the SPDR Mark; (ii) dispute the validity,
enforceability, or State Street’s exclusive ownership of, any trademark, trade
name or domain name application or registration owned by State Street with
respect to the SPDR Mark or initiate or participate in any proceeding of any
kind opposing the grant to State Street of any trademark, trade name, or domain
name registration in the SPDR Mark or similar marks; (iii) fail to meet State
Street’s quality control with respect to the SPDR Mark or make any other use
thereof other than as expressly permitted herein; (iv) apply to register or
otherwise obtain registration of the SPDR Mark, or any marks similar thereto, in
the patent and trademark or copyright office of any country or state, or with
any business or domain name registrar; or (v) assist any other Person to do any
of the foregoing (except if required by court order or subpoena); provided,
however, the foregoing shall in no way limit WGT’s ability to defend against or
to mitigate any claim brought by State Street against WGT.
          (b) Any violation of this Section 6 will constitute a material breach
of this Agreement.

7



--------------------------------------------------------------------------------



 



7. REPRESENTATIONS, WARRANTIES AND COVENANTS.
          (a) Each Party hereby represents and warrants that (i) it has the
power and authority to enter into this Agreement and perform its obligations
hereunder; (ii) the execution and delivery of this Agreement have been duly
authorized and all necessary actions have been taken to make this Agreement a
legal, valid and binding obligation of such Party enforceable in accordance with
its terms; and (iii) the execution and delivery of this Agreement and the
performance by such Party of its obligations hereunder will not contravene or
result in any breach of the Certificate of Incorporation, Bylaws or any other
organizational document of such Party or of any agreement, contract, indenture,
license, instrument or understanding or, to the result in any violation of any
law, rule, regulation, statute, order or decree to which such Party is bound or
by which they or any of their property is subject.
          (b) State Street represents and warrants that it owns and/or has the
right to license to WGT the SPDR Mark in the United States and that to its
actual knowledge, the SPDR Mark and WGT’s use of the foregoing in accordance
with this Agreement shall not infringe any copyright, trademark, trade secret or
other intellectual property right of any third party.
          (c) WGT agrees expressly to be bound by and furthermore to include the
following disclaimers and limitations in its Informational Materials and upon
request to furnish a copy (copies) thereof to S&P and State Street:
               (i) For Category 1 Informational Materials and contracts:
     The “SPDR” trademark is used under license from The McGraw-Hill Companies,
Inc. and the SPDR® Gold Trust is permitted to use the “SPDR” trademark pursuant
to a sublicense from the Marketing Agent. No financial product offered by SPDR®
Gold Trust, or its affiliates is sponsored, endorsed, sold or promoted by The
McGraw-Hill Companies, Inc. (“McGraw-Hill”). McGraw-Hill makes no representation
or warranty, express or implied, to the owners of any financial product or any
member of the public regarding the advisability of investing in securities
generally or in financial products particularly or the ability of the index on
which financial products are based to track general stock market performance.
McGraw-Hill is not responsible for and has not participated in any determination
or calculation made with respect to issuance or redemption of financial
products. McGraw-Hill has no obligation or liability in connection with the
administration, marketing or trading of financial products.
     WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL McGRAW-HILL HAVE
ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR

8



--------------------------------------------------------------------------------



 



CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS), EVEN IF
NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES.
     (ii) For Category 2 Informational Materials:
     The “SPDR” trademark is used under license from The McGraw-Hill Companies,
Inc. (“McGraw-Hill”). No financial product offered by SPDR® Gold Trust, or its
affiliates is sponsored, endorsed, sold or promoted by McGraw-Hill.
Any changes in the foregoing disclaimers and limitations must be approved in
advance in writing by an authorized officer of S&P and State Street. The
Category 2 Informational Materials shall also include along with the foregoing
disclaimers a clear reference that further limitations and important information
that could affect investors’ rights are to be found in the prospectus for the
applicable Shares.
          (d) WGT represents and warrants to S&P and State Street that the
Shares and all activities of WGT concerning the Shares shall not violate any
applicable law, including, but not limited to, U.S. and foreign banking,
commodities and securities laws.
          (e) EXCEPT AS EXPRESSLY SET FORTH IN THE FOREGOING, STATE STREET DOES
NOT MAKE AND HEREBY EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, REGARDING THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE. IN NO EVENT SHALL THE CUMULATIVE LIABILITY OF STATE STREET
TO WGT AND ITS AFFILIATES UNDER OR RELATING TO THIS AGREEMENT AT ANY TIME EXCEED
THE AGGREGATE AMOUNT OF THE FEES RECEIVED BY STATE STREET PURSUANT TO THIS
AGREEMENT AND THE TRUST AGREEMENT PRIOR TO SUCH TIME EXCEPT THAT THIS LIMITATION
SHALL NOT BE APPLICABLE TO A CLAIM BY WGT FOR INDEMNIFICATION PURSUANT TO
SECTION 8.
8. INDEMNITY.
          (a) Each Party shall defend, indemnify and hold harmless the other
Party and such other Party’s Affiliates, employees, officers, directors, and
agents from and against any liabilities, losses, damages, costs or expenses
(including, without limitation, reasonable attorneys’ fees) (collectively,
“Losses”) resulting from or arising in connection with the breach by the
Indemnifying Party of any of its representations, warranties, covenants or
obligations contained in this Agreement.
          (b) If any action, suit, proceeding (including, but not limited to,
any governmental investigation), claim or dispute (collectively, a “Proceeding”)
is brought or asserted against a Party for which indemnification is sought under
this Agreement, the Party

9



--------------------------------------------------------------------------------



 



seeking indemnification (the “Indemnified Party”) shall promptly (and in no
event more than seven (7) days after receipt of notice of such Proceeding)
notify the Party obligated to provide such indemnification (the “Indemnifying
Party”) of such Proceeding. The failure of the Indemnified Party to so notify
the Indemnifying Party shall not impair the Indemnified Party’s ability to
obtain indemnification from the Indemnifying Party unless such failure adversely
affects the Indemnifying Party’s ability to adequately oppose or defend such
Proceeding. Upon receipt of such notice from the Indemnified Party, the
Indemnifying Party shall be entitled to participate in such Proceeding at its
own expense. Provided no conflict of interest exists as specified in clause
(ii) below and there are no other defenses available to the Indemnified Party as
specified in clause (iv) below, the Indemnifying Party, to the extent that it
shall so desire, shall be entitled to assume the defense of the Proceeding with
counsel reasonably satisfactory to the Indemnified Party, in which case all
attorney’s fees and expenses shall be borne by the Indemnifying Party (except as
specified below) and the Indemnifying Party shall in good faith defend the
Indemnified Party. After receiving written notice from the Indemnifying Party of
its election to assume the defense of the Proceeding, the Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, provided that the fees and expenses of such
counsel shall be borne entirely by the Indemnified Party unless (i) the
Indemnifying Party expressly agrees in writing to pay such fees and expenses,
(ii) there is such a conflict of interest between the Indemnifying Party and the
Indemnified Party as would preclude, in compliance with the ethical rules in
effect in the jurisdiction in which the Proceeding was brought, one lawyer from
representing both Parties simultaneously, (iii) the Indemnifying Party fails,
within the earlier of (x) twenty (20) days following receipt of notice of the
Proceeding from the Indemnified Party or (y) seven (7) days prior to the date
the first response or appearance is required to be made in such Proceeding, to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Party or (iv) there are legal defenses available to the
Indemnified Party that are different from or are in addition to those available
to the Indemnifying Party. In each of cases (i) through (iv), the fees and
expenses of counsel shall be borne by the Indemnifying Party. No compromise or
settlement of such Proceeding may be effected by either Party without the other
Party’s consent unless (m) there is no finding or admission of any violation of
law and no effect on any other claims that may be made against such other Party
and (n) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Party. Neither Party shall have any liability with respect to
any compromise or settlement effected without its consent, which shall not be
unreasonably withheld. The Indemnifying Party shall have no obligation to
indemnify and hold harmless the Indemnified Party from any loss, expense or
liability incurred by the Indemnified Party as a result of a default judgment
entered against the Indemnified Party unless such judgment was entered after the
Indemnifying Party agreed, in writing, to assume the defense of such Proceeding.
9. LIMITATION OF LIABILITY.
          EXCEPT FOR EACH PARTY’S OBLIGATION TO INDEMNIFY THE OTHER PARTY FOR
LOSSES PURSUANT TO SECTION 8, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR OTHER INDIRECT
DAMAGES, HOWSOEVER CAUSED, WHETHER

10



--------------------------------------------------------------------------------



 



ARISING IN CONTRACT, TORT OR OTHERWISE, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
10. CONFIDENTIALITY.
          (a) Public Statements. Except as consented to by the other Party (such
consent not to be unreasonably withheld or delayed) or as otherwise specifically
set forth herein, neither Party will issue any public statement relating to or
in any way disclosing any aspect of the matter contemplated by this Agreement,
including the scope and the specific terms hereof. The obligations of the
Parties under this Section 10(a) are in addition to their respective obligations
pursuant to Section 10(b) but shall not limit the exceptions to public
disclosure specifically referred to in Section 10(b) paragraphs (i) through (v).
This Section 10(a) will in no way limit either Party’s ability to (i) respond to
customary press inquiries or otherwise make public or private statements not
otherwise disclosing the Confidential Information (as defined below) or the
specific terms of this Agreement in the normal course of its business and/or in
connection with the obligations hereunder, or (ii) provide necessary information
to prospective Sublicensees and Authorized Participants and such Party’s
personnel, agents, representatives and consultants.
          (b) Confidentiality. Except as provided below, all business,
financial, marketing and product information disclosed to the other Party orally
or in writing is deemed confidential, restricted and proprietary to the
disclosing Party (the “Confidential Information”). Each Party agrees to use the
Confidential Information received from the other Party only for the purpose of
this Agreement. The Confidential Information disclosed or supplied is not to be
reproduced in any form except as required to accomplish the intent of, and in
accordance with the terms of, this Agreement. The receiving Party must provide
the same degree of care to avoid disclosure or unauthorized use of the
Confidential Information as it accords to protect its own similar proprietary
information, but in no event less than reasonable care under the circumstances.
All Confidential Information must be retained by the receiving Party in a secure
place with access limited to only such of its employees, subcontractors,
suppliers or agents who need to know such information for purposes of this
Agreement and to such third parties as the disclosing Party has consented to by
prior written approval. All Confidential Information, unless otherwise specified
in writing (x) remains the property of the disclosing Party, (y) must be used by
the receiving Party only for the purpose for which it was intended, and
(z) including all copies thereof, must be returned to the disclosing Party or
destroyed after the receiving Party’s need for it has expired or upon request of
the disclosing Party, and, in any event, upon expiration or termination of this
Agreement. At the request of the disclosing Party, the receiving Party will
furnish a certificate of an officer of the receiving Party certifying that the
Confidential Information not returned to the disclosing Party has been
destroyed. The obligation of confidentiality set forth in this Section 10(b)
shall survive expiration or termination of this Agreement for a period of three
(3) years. For the purpose hereof, the Confidential Information shall not
include information, to the extent evidenced by reasonable documentation, that:
               (i) is published or is otherwise in the public domain through no
fault of the receiving Party at the time of any claimed unauthorized disclosure
or use by the receiving Party;

11



--------------------------------------------------------------------------------



 



               (ii) prior to disclosure pursuant to this Agreement, is properly
within the legitimate possession of the receiving Party;
               (iii) subsequent to disclosure pursuant to this Agreement, is
lawfully received from a third party having rights in the information without
restriction of the third party’s right to disseminate the information and
without notice of any restriction against its further disclosure;
               (iv) is obligated to be produced under order of a court or other
similar requirement, rule or regulation of any governmental authorities, so long
as the Party required to disclose the information provides the disclosing Party
with prior notice of such order or requirement and its cooperation to the extent
reasonable in preserving its confidentiality; or
               (v) the disclosing Party agrees in writing is free of such
restrictions.
          The Parties agree that, without limiting any other rights and remedies
specified herein, an injunction may be sought against the Party who has breached
or threatened to breach this Section 10(b). Each Party represents and warrants
that it has the right to disclose all Confidential Information which it has
disclosed to the other Party pursuant to this Agreement, and each Party agrees
to indemnify and hold harmless the other from all claims by a third party
related to the wrongful disclosure of such third party’s proprietary
information. Otherwise, neither Party makes any representation or warranty,
express or implied, in respect of any Confidential Information.
11. S&P CONSENT AND SPDR LICENSE AGREEMENT AMENDMENT. S& P Hereby acknowledges
and agrees that:
          (a) The license granted in Section 2 of the SPDR License Agreement
permits the sublicense of the SPDR Mark in connection with third party financial
products marketed by State Street;
          (b) This Agreement may be made publicly available in connection with
WGT’s filings with securities regulatory authorities;
          (c) The licenses granted in the SPDR License and herein include the
right to use the SPDR Mark on the Internet through, and registration of,
(i) country code top-level domains in jurisdictions in which the use of the SPDR
Mark is permitted and (ii) generic top-level domains (gTLDs); and
          (d) S&P expressly consents to the grant of the License as set forth
herein, subject to the terms and conditions of this Agreement.
12. MISCELLANEOUS PROVISIONS.
          (a) Assignment. WGT may not assign or otherwise transfer (whether by
operation of law or otherwise) any right or obligation under this Agreement
without the prior written consent of State Street; provided, however, that WGT
may grant sublicenses as provided

12



--------------------------------------------------------------------------------



 



herein. Such consent shall be deemed given with respect to an assignment or
transfer (whether by operation of law or otherwise) of the entire Agreement,
including all rights and obligations hereunder, to a successor in interest or
assignee of substantially all of the assets of WGT, provided that WGT has given
prompt written notice thereof to State Street. This Agreement is binding on and
inures to the benefit of the Parties and their permitted successors and assigns.
Any attempted assignment or other transfer of rights under this Agreement in
violation of this Section 12(a) will be void.
          (b) Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of New York without reference
to or inclusion of the principles of choice of law or conflicts of law of that
jurisdiction (except that questions affecting the construction and effect of any
patent will be determined by the law of the country in which the patent was
granted). It is the intent of the Parties that the substantive law of the State
of New York govern this Agreement and not the law of any other jurisdiction
incorporated through choice of law or conflicts of law principles. Each Party
agrees that any legal action, proceeding, controversy or claim between the
Parties arising out of or relating to this Agreement may be brought and
prosecuted only in the United States District Court for the Southern District of
New York or, if that Court lacks or declines to exercise subject matter
jurisdiction, in the Supreme Court of the State of New York in and for New York
County, and by execution of this Agreement each Party hereto submits to the
exclusive jurisdiction of such court and waives any objection it might have
based upon improper venue or inconvenient forum. Each Party hereto waives any
right it may have to a jury trial in connection with any legal action,
proceeding, controversy or claim between the Parties arising out of or relating
to the Agreement.
          (c) Exclusive Jurisdiction and Venue. Any action brought by either
Party that arises out of or relates to this Agreement will be filed only in the
state or federal courts located in New York County, New York. Each Party
irrevocably submits to the jurisdiction of those courts. Each Party waives any
objections that it may have now or in the future to the jurisdiction of those
courts, and also waives any claim that it may have now or in the future that
litigation brought in those courts has been brought in an inconvenient forum.
          (d) Entire Agreement. This Agreement sets forth the entire agreement
of the Parties as to its subject matter and supercedes all prior agreements,
negotiations, representations, and promises between them with respect to its
subject matter.
          (e) Unenforceable Provisions. If any provision of this Agreement is
held unenforceable by a court of competent jurisdiction, the other provisions
will remain in full force and effect. If legally permitted, the unenforceable
provision will be replaced with an enforceable provision that as nearly as
possible gives effect to the Parties’ intent.
          (f) Relationship of the Parties. Each Party is an independent
contractor of the other Party. Nothing in this Agreement creates a partnership,
joint venture or agency relationship between the Parties.
          (g) Notices. A notice under this Agreement is not sufficient unless it
is: (i) in writing; (ii) addressed using the contact information listed below
for the Party to which the

13



--------------------------------------------------------------------------------



 



notice is being given (or using updated contact information which that Party has
specified by written notice in accordance with this Section); and (iii) sent by
hand delivery, facsimile transmission, registered or certified mail (return
receipt requested), or reputable express delivery service with tracking
capabilities (such as Federal Express).
Contact Information for State Street:
State Street Corporation
One Lincoln Street, SFC 21
Boston, Massachusetts 02110
Attn:  General Counsel
Telephone:  (617) 664-1763
State Street Global Markets, LLC
One Lincoln Street
Boston, Massachusetts 02111
Attn:  Chief Compliance Officer
Telephone:  (617) 664-4489
Facsimile:  (617) 664-2669
With a copy to:
State Street Global Advisors
One Lincoln Street
Boston, Massachusetts 02111
Attn:  Scott M. Zoltowski
Telephone:  (617) 664-7037
Facsimile:  (617) 664-6273
Contact Information for WGT:
World Gold Council
55 Old Broad Street
London, EC2M 1RX
Attn:  James Burton
Telephone: 011 44 207826 4700
Facsimile:  011 44 207826 4799
World Gold Trust Services, LLC:
444 Madison Avenue
New York, New York 10022
Telephone: (212) 317-3800
Facsimile: (212) 688-0410
          (h) Amendments. This Agreement may not be amended unless the amendment
is in writing and signed by authorized representatives of both Parties.

14



--------------------------------------------------------------------------------



 



          (i) Waivers. A waiver of rights under this Agreement will not be
effective unless it is in writing and signed by an authorized representative of
the Party that is waiving the rights.
          (j) Counterparts. The Parties may execute this Agreement by signing
separate copies of the signature page. A facsimile copy of the signature page
will have the same effect as the original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly authorized representatives.

                  STATE STREET CORPORATION    
 
           
 
  By:   /s/ Peter Leahy
 
        Name: Peter Leahy         Title: EVP    
 
                STATE STREET GLOBAL MARKETS, LLC    
 
           
 
  By:   /s/ Joseph Vignone    
 
                Name: Joseph Vignone         Title: Vice President    
 
                WORLD GOLD COUNCIL    
 
           
 
  By:   /s/ James E. Burton    
 
                Name: James E. Burton         Title: Chief Executive Officer    
 
                WORLD GOLD TRUST SERVICES, LLC    
 
           
 
  By:   /s/ James Lowe    
 
                Name: James Lowe         Title: Chief Financial Officer    
 
                STANDARD & POOR’S, a division of THE
MCGRAW-HILL COMPANIES, INC. with respect to Sections 11 and
12(b),(c),(d),(e),(f),(h)and (j)    
 
           
 
  By:   /s/ Alexander J. Matturri, Jr.    
 
                Name: Alexander J. Matturri, Jr.         Title: Executive
Managing Director    

SPDR SUBLICENSE AGREEMENT SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



EXHIBIT A
United States
E.U.
Singapore
Japan
Hong Kong
Mexico

 